NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

DAVID C. BRIGGS, individually and as       )
personal representative of the Estate of   )
Richard Davies Briggs,                     )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-4823
                                           )
REBEKAH ROBINSON and VIBEKAH               )
FALLEN TWO, LLC,                           )
                                           )
             Appellees.                    )
                                           )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

Michael T. Davis and Benedict P. Kuehne
of Kuehne Davis Law, P.A., Miami; and
Douglas R. Beam, Riley H. Beam, and
Jerry McGreal of Douglas R. Beam, P.A.,
Melbourne, for Appellant.

Mihaela Cabulea and Anthony J. Russo of
Butler Weihmuller Katz Craig LLP, Tampa;
and Mark S. Ramey and Amber L. Inman of
Ramey & Kampf, P.A., Tampa, for Appellee
Rebekah Robinson.

No appearance for remaining Appellee.


PER CURIAM.
           Affirmed.




LaROSE, C.J., and CASANUEVA and BADALAMENTI, JJ., Concur.




                                   -2-